Citation Nr: 0739358	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Basic eligibility for VA nonservice-connected disability 
pension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to November 
1961.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2003 
decision of the VA Regional Office in Louisville, Kentucky 
that denied basic eligibility for VA nonservice-connected 
pension benefits.


FINDING OF FACT

The appellant had no wartime service to qualify for VA 
nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met. 38 U.S.C.A. 38 
U.S.C.A. § 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.2, 
3.3 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks nonservice-connected pension benefits.  He 
contends, in essence, that he has difficulty obtaining and 
maintaining gainful employment as a result of disability.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VA General Counsel has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where, 
as here, undisputed facts render a claimant ineligible for 
the benefit claimed and further factual development could not 
lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).

In order to establish basic eligibility for nonservice-
connected pension benefits, it must be shown that the 
applicant veteran served during a period of war. 38 U.S.C.A. 
§ 1521(j) (West 2002 & Supp. 2007); 38 C.F.R. § 3.3(a)(3) 
(2007).  With exceptions not here applicable, VA currently 
recognizes the following as periods of war: January 1, 1817 
through December 31, 1898, inclusive; April 21, 1898 through 
July 4, 1902, inclusive; May 9, 1916 through April 5, 1917; 
April 6, 1917 through November 11, 1918, inclusive; December 
7, 1941 through December 31, 1946, inclusive; June 27, 1950 
through January 31, 1955, inclusive; August 5, 1964 through 
May 7, 1975, inclusive; and August 2, 1990 through a date to 
be prescribed by Presidential proclamation or law. 38 C.F.R. 
§ 3.2 (2007).

VA's determination of whether a claimant's service meets the 
threshold requirements for entitlement to pension is usually 
dependent upon service department records verifying such 
service.  The service department's findings are binding and 
conclusive upon VA.  See 38 C.F.R. § 3.203; see also Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

The evidence reflects that the veteran served on active duty 
from April 1958 to November 1961.  Military service during 
this time frame is clearly not shown to be during a period of 
war as may be demonstrated from the above.  

The appellant's DD-214 shows that he was relieved of active 
duty in November 1961 and placed on the Temporary Disability 
Retired List.  He was recommended for reenlistment.  
Subsequently received were administrative records dated 
between 1965 and 1966 indicating that the period of TDRL was 
for five years and terminated on November 30, 1966.  His 
orders dated in January 1966 to report for a final physical 
examination stated that he was not required to wear his 
uniform as the orders did not constitute assignment to active 
duty.  The veteran was determined to be unfit for the duties 
of his grade because of physical disability following the 
final periodic examination in March 1966. 

The veteran suggests that his placement on the Temporary 
Disability Retired List through 1966 should count as service 
during a period of war.  However, TDRL is not active duty.  
The period of active duty ended on November 30, 1961, as was 
established by the official record. See 38 C.F.R. § 3.203 
(2007).

The Board thus concludes that because the veteran had no 
wartime service, he does not satisfy the basic eligibility 
requirement for nonservice-connected pension purposes.  The 
claim for nonservice-connected pension benefits must 
therefore be denied as a matter of law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected disability 
pension is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


